The judgment of the court was pronounced by
Eustis, C. J.
The plaintiff had judgment in the district court against the defendants for the balance of an account. The latter have appealed, and ask the judgment to be modified so as to protect their interests, which are involved in another suit which is still pending. This latter stxit is instituted by them against Bell & McLay, by attachment, in which the plaintiff in this suit is garnishee. In his answers under the garnishment he admits being indebted to Bell & McLay in the sum of $1,800 ; which exceeds the amount received by him of the defendants and appellants in the present suit.
We are asked to suspend the execution in the jxxdgment appealed from, until the litigation in which the present plaintiff is garnisheed be determined. We concur with the district judge in the opinion, that there was nothing before him which would authorize him to clog the judgment with such a condition. Nor can we require the plaintiff to deposit the fund attached in court, or give security for the amount; the case in which these alternative demands could only be considered not being before us.
The judgment appealed from is therefore affirmed, with costs.